United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1180
                         ___________________________

                               Tabitha Regina Cain

                                      Plaintiff - Appellant

                                         v.

     Kilolo Kijakazi, Acting Commissioner of Social Security Administration

                                     Defendant - Appellee
                                  ____________

                     Appeal from United States District Court
                    for the Eastern District of Arkansas - Delta
                                  ____________

                           Submitted: August 15, 2022
                            Filed: September 6, 2022
                                 [Unpublished]
                                 ____________

Before LOKEN, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Tabitha Cain appeals the district court’s 1 order affirming the denial of
disability insurance benefits and supplemental security income. We agree with the

      1
        The Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred to by consent of the parties, 28
U.S.C. § 636(c).
district court that substantial evidence in the record as a whole supports the adverse
decision. See Kraus v. Saul, 988 F.3d 1019, 1023-24 (8th Cir. 2021) (standard of
review).

        Specifically, we conclude that (1) the administrative law judge (ALJ) did not
err in finding Cain’s visual and mental impairments non-severe, see Kirby v. Astrue,
500 F.3d 705, 708-09 (8th Cir. 2007) (substantial evidence supported finding that
claimant did not have severe mental impairment, as he did not initially allege
disability due to mental illness, medical evidence was contradictory, and he had no
long-term mental health treatment); (2) the RFC determination was supported by
substantial evidence, including the diagnostic imaging and testing results, the
findings on physical examination, and the state agency consultants’ opinions, see
Anderson v. Shalala, 51 F.3d 777, 779 (8th Cir. 1995) (substantial evidence
supported RFC determination based on opinions of 2 reviewing physicians and
ALJ’s independent analysis of medical evidence); and (3) the ALJ did not err by
failing to obtain opinion evidence from an unspecified treating physician, see
Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016) (there is no requirement that
RFC finding be supported by specific medical opinion; when medical record is
adequately developed, ALJ is not required to seek opinion from treating physician).
The district court is affirmed, see 8th Cir. R. 47B.
                         ______________________________




                                         -2-